Citation Nr: 0627451	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a left hand disability.

The veteran was scheduled to testify before a Veterans Law 
Judge, via video-conference at the RO, in June 2006.  The 
notice for the hearing was sent to the veteran's address of 
record; however, he did not report to the scheduled hearing.  
The Board, then, finds that all due process has been 
satisfied with respect to the veteran's right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

Review of the evidentiary record shows that, following the 
RO's July 2004 rating action which denied service connection 
for a left hand disorder, the veteran appealed the RO's 
determination and submitted an Authorization and Consent 
form, in April 2004, which authorized VA to obtain medical 
records from several hospitals, including Torrance Memorial 
Hospital.  The veteran indicated that he had a bone removed 
from his left hand at Torrance Memorial Hospital in 1949.  
While the claims file includes letters to the other hospitals 
identified on the form, there is no indication that the RO 
requested medical records from Torrance Memorial Hospital on 
behalf of the veteran.

Review of the evidence also shows the veteran is currently 
diagnosed with underlying degenerative joint disease of the 
left hand and soft tissue calcification of the wrist.  See VA 
report of X-ray dated in September 2004.  The physician who 
interpreted the September 2004 X-ray noted that the 
calcification evidently represents a post-traumatic residual 
from a crush injury to the veteran's left hand while in 
service.  However, there is no indication that the 
interpreting physician examined the veteran or reviewed his 
claims file prior to rendering his opinion.  

The service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to a left hand 
disability, and his extremities were normal at his separation 
examination in June 1946.  The first time the veteran is 
shown to have a left hand problem in the evidence of record 
is in an April 2004 medical record.  At that time, he was 
being evaluated for complaints of bilateral hip pain.  He did 
not report having current residuals associated with a left 
hand injury, and there are no objective clinical findings 
associated with a left hand injury; however, the VA 
outpatient examiner noted the veteran had recurrent "bone 
growths" in the left hand, status post surgery five times.  

Although there is no record of treatment for a left hand 
disability in the SMRs, the Board notes that, pursuant to 
38 U.S.C.A. § 1154(b), when a wartime veteran alleges he 
suffers a disability due to an injury incurred in combat, 
undocumented assertions regarding combat-related injuries are 
accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The 
analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only as to whether an injury or disease was incurred or 
aggravated at that time, i.e., in service.  It does not apply 
to the questions of whether there is a current disability or 
a nexus connecting any current disability to service.  See 
Collette, Gregory, supra.  The provisions of 38 C.F.R. § 
1154(b) do not obviate the requirement that a veteran submit 
medical evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).

In this context, the Board notes the veteran's personnel 
records are included in the claims file, and show that he was 
in action on board the USS Pennsylvania during the 
bombardment of Japanese-held Saipan.  Therefore, for purposes 
of this decision, the Board assumes the veteran was a combat 
veteran, and his report of an in-service injury to his left 
hand is accepted as true.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a left hand disorder.  Under the VCAA, the 
Board finds that the veteran meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard, the Board notes that the medical evidence of record 
contains competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of disability, 
as shown by the September 2004 X-ray.  The record also 
contains evidence that the veteran's disability or symptoms 
may be associated with his period of active service, also 
shown by the April 2004 VA outpatient treatment records and 
September 2004
X-ray report.  As a result, the Board concludes that the 
veteran should be afforded a VA examination in order to 
determine the likelihood that the veteran's current left hand 
disorder is etiologically related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2005); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.	Request that the veteran identify all VA and 
non-VA medical care providers from whom he 
has received treatment for his left hand 
disorder since he was discharged from 
military service.  If any new treatment 
sources are named in this regard, the 
veteran should be advised to submit records 
of such treatment or provide all details 
needed to obtain this evidence and complete 
any necessary release forms.  The veteran 
has indicated he was treated at the Torrance 
Memorial Hospital in 1949; therefore, all 
records of treatment from 1949 to the 
present should be requested.  The hospital's 
correct identifying information is as 
follows:  Torrance Memorial Medical Center, 
3330 Lomita Blvd., Torrance, California 
90505.

2.	The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently 
manifested left hand disability and his 
active military service.  All indicated 
tests and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.	A diagnosis of any currently manifested 
left hand disability should be made and 
the examiner should render an opinion 
as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary 
special studies or tests, including X-
ray films, if necessary, are to be 
done.

b.	The examiner should be informed that, 
as a combat veteran, the veteran's 
report of injury to his left hand 
during service is to be accepted as 
true, although service medical records 
do not document such injury.

c.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current left hand 
disability is related to the veteran's 
active service.  

d.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.	If it cannot be determined whether the 
veteran currently has a left hand 
disability that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


